Citation Nr: 1738191	
Decision Date: 09/11/17    Archive Date: 09/22/17

DOCKET NO.  10-20 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for respiratory disorder.

3.  Entitlement to a special monthly pension based on the need for aid and attendance of another person or based on housebound status. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The Veteran appellant had active service in the United States Army from September 1978 to July 1992.  

This case originally came before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision issued by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Cleveland, Ohio.  In July 2011, a Board videoconference hearing was held before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the claims file.  In June 2012, the Board remanded the issues on appeal for additional development; the case has now been returned to the Board for appellate review. 

The United States Court of Appeals for Veterans Claims (Court) has held that the scope of a mental health disability claim includes any mental disability which may reasonably be encompassed by the claimant's description of the claim, the reported symptoms, and any other pertinent information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (per curiam).  That holding was expanded to encompass other conditions in Brokowski v. Shinseki, 23 Vet. App. 79, 85 (2009) (claimant's identification of the benefit sought does not require technical precision).  

The appellant's application for benefits listed her claim as one for chronic bronchitis and sinusitis plus headaches and she has described symptoms of nasal congestion, sinus tenderness, headaches, productive cough, and shortness of breath.  Review of the medical evidence of record reveals diagnoses of acute recurrent bronchitis, asthma, chronic obstructive pulmonary disease (COPD), acute recurrent sinusitis and allergic rhinitis.  The Board has therefore recharacterized the issue on appeal as listed on the first page, above.

This appeal was processed using the VA paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into account the existence of this electronic record.

The issue of entitlement to service connection for a respiratory disorder is addressed in the REMAND portion of the decision below and that matter is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's arthritis of the lumbar spine did not manifest during her active service nor did any such arthritis of the lumbar manifest within one year of her discharge from active service.

2.  The Veteran's degenerative disc disease (DDD) of the lumbar spine did not manifest during her active service.

3.  The Veteran's spondylosis did not manifest during her active service nor did any such spondylosis manifest within one year of her discharge from active service.

4.  The Veteran's arthritis of the lumbar spine is not etiologically related to service.

5.  The Veteran's DDD of the lumbar spine is not etiologically related to service.

6.  The Veteran's spondylosis is not etiologically related to service.

7.  Throughout the appeal period, the Veteran's countable annual income for VA pension purposes was in excess of the established income limit for receipt of payment for special monthly pension (SMP) based on the need for regular aid and attendance. 



CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a lumbar spine disorder, to include arthritis, DDD and spondylosis have not been met.  38 U.S.C.A. §§ 101, 106, 1101, 1110, 5102, 5103, 5103A, and 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309, 3.310 (2016).

2.  Throughout the appeal period, the Veteran's income exceeded the limit for receiving special monthly pension (SMP) based on the need for regular aid and attendance.  38 U.S.C.A. § 1521(d),(s); 38 C.F.R. §§ 3.351, 3.352; Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

In relation to the appellant's service connection claim, VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A and 38 C.F.R. § 3.159.  VA provided adequate notice in a letter sent to the Veteran in February 2008.

Next, VA has a duty to assist the claimant in the development of the claim.  This duty includes assisting the claimant in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO has obtained service, VA and private treatment records.  A VA medical opinion was obtained by the RO in January 2017.  The resulting opinion described the Veteran's lumbar spine pathology, took into consideration the relevant history, and provided an adequate rationale for the conclusions reached.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  

A remand from the Board or from the United States Court of Appeals for Veterans Claims (Court) confers upon a veteran the right to substantial, but not strict, compliance with that order.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  In this case, pursuant to the June 2012 Board remand, VA medical treatment records were obtained and the RO obtained a medical opinion after examination of the Veteran was accomplished.  In addition, Social Security Administration (SSA) records were obtained and associated with the evidence of record.  Therefore, substantial compliance has been achieved.

The Veteran was provided with notice as to the medical evidence needed for service connection, as well as the assistance VA would provide and she was supplied with the text of 38 C.F.R. § 3.159.  Therefore, there is no duty to assist that was unmet and the Board finds no prejudice to the Veteran in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of her service connection claim.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

In relation to the appellant's claim of entitlement to special monthly pension (SMP) benefits, the facts of this case are not in dispute and the Board's decision is wholly dependent on objective findings regarding the Veteran's income and application of the relevant VA statutes and regulations.  Thus, no reasonable possibility exists that any further factual development would assist in substantiating the SMP claim and if any deficiencies of notice or assistance exist, they are rendered moot.  See 38 U.S.C.A. § 5103A; Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (holding that compliance with the duties to notify and assist is not required if no reasonable possibility exists that any notice or assistance would aid the appellant in substantiating the claim).  Moreover, because the claim is denied as a matter of law, no further development is warranted.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); see also Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc) (holding that the duties to notify and assist are not applicable where it could not affect a pending matter and could have no application as a matter of law); Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994) (where the operation of law is dispositive, the appeal must be terminated because there is no entitlement under the law to the benefit sought). 

II. Merits of the Claims

In adjudicating a claim, the Board determines whether (1) the weight of the evidence supports the claim or, (2) whether the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim; an appellant prevails in either event.  However, if the weight of the evidence is against an appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A. Service Connection

The Veteran is seeking entitlement to service connection for a lumbar spine disorder.  The Veteran testified during her July 2011 Board videoconference hearing that she had injured her back in service when she fell off of a deuce-and-a-half.  She further stated that she had injured her back a second time in service when she was trying to throw something into a dumpster.  The Veteran reported that after service, she had made her back problem worse when she fell while working.  She said that she had been told by a doctor in 2001 that there was a good chance that the current back injury came from the fall off of the deuce-and-a-half.  

Review of the appellant's service medical treatment records reveals that the appellant complained of pain in her lower back after lifting a trash can in March 1991.  A few days later, in April 1991, she continued to complain of low back pain.  The clinical assessment was lumbar strain.  The appellant underwent a service separation examination in April 1992; she denied having recurrent back pain on the associated report of medical history.  The report of medical examination reflects that the appellant's spine was considered to be clinically normal.  

After service, the appellant submitted a claim for disability benefits in August 1992; she did not mention anything about any low back problem.  The evidence of record includes private medical treatment records from Mercy Medical Center dated between 1984 and 2000.  In January 1999, she twisted her ankle while stepping on ice.  At that time she denied having any back pain.  A June 2001 discharge summary from a VA facility indicates that the appellant had been noted to have back pain.  In September 2001, the appellant was seen for back pain after experiencing a fall at work.  In December 2001, she was seen for a follow-up for back pain.  

The appellant was afforded a VA general medical examination in March 2002.  She reported a history of back problems.  In May 2002, the appellant underwent a VA spine examination; she reported that had had a slip and fall injury to her back in September 2001.  She said that after that she had had pain, she experienced soreness and tenderness across her lumbar spine.  Radiographic examination of the appellant's lumbar spine was normal.  The examiner rendered a diagnosis of lumbar strain.

The appellant underwent radiographic examination of her lumbar spine at a private hospital in March 2006.  The associated x-ray report indicates that the appellant had reported experiencing lower back pain for one month without any injury to the back.  The x-ray revealed the presence of mild mid-lumbar multilevel spur formation.  The intervertebral disc spaces were maintained.  The vertebral bodies and pedicles were intact.  The clinical impression was mild multilevel degenerative change.  

The appellant's VA medical treatment records indicate that she was seen for a physical therapy consultation in May 2006.  The appellant was noted to have had chronic low back pain since 2000, when there was an injury when she slipped and fell at work, hitting her back across a door jam.  On physical examination, there was significant lumbar lordosis.  The appellant exhibited a decreased range of motion of the thoracolumbar spine.  It was noted that obesity and generalized deconditioning were primary findings that contributed to the appellant's chronic low back pain.  She was afforded radiographic examination of the lumbar spine in June 2006; comparison was made with a lumbar spine x-ray done in November 2004.  Small spurs were noted among the vertebral bodies.  The vertebral heights, alignment, disc spaces and pedicles were intact.  The clinical impression was stable minimal degenerative changes of the lumbar spine.  MRI examination of the appellant was accomplished in July 2006, and the results were compared to the x-ray results of June 2005.  The MRI revealed the presence of moderate spinal canal narrowing secondary to disc bulge at L3-4 and L4-5, along with hypertrophied facet joints and congenitally short pedicles.  There was no significant neural foraminal stenosis.  

The appellant underwent a physical examination in conjunction with her claim for SSA disability benefits in October 2006.  She reported that she had slipped and hit her back against a door frame at work in 2001.  The examiner rendered a diagnosis of degenerative arthritic changes of the lumbar spine.

In July 2007, the appellant was afforded a VA orthopedic surgery consultation.  She presented with a history of seven years of chronic low back pain.  

In October 2008, the appellant was afforded a VA spine examination.  The appellant reported that she had fallen out of a truck in the 1970's with nothing broken or fractured.  The examiner noted that the appellant had done pretty well until 2001, when she had another work injury and that some degenerative disc disease had been shown by MRI.  The appellant reported having persistent back pain with aching, soreness, and tenderness across her lower back.  The examiner rendered a diagnosis of lumbar disc disease.

A February 2012 VA radiology report again revealed the presence of mild lower lumbar degenerative changes.  There was straightening of the normal lumbar lordosis.  A VA physical therapy report dated in March 2012 indicates that the appellant complained of low back pain and reported that she had fallen in the military and then reinjured her back several times over the years.  The clinical assessment was that the appellant had mild degenerative disease in the lumbar spine.  A July 2016 VA radiology report indicates that the appellant had slight loss of height of the L4 and L5 vertebral bodies as well as moderate narrowing of the L4-5 and L5-S1 discs.  There was moderate spondylosis in the lower lumbar spine.  No instability was shown.

The appellant was afforded a VA spine examination in November 2016; the examining physician reviewed the appellant's electronic file and medical records.  The appellant reported that she had fallen off of a truck early in her service and that she had been told she had strained it.  She said that she was thereafter seen with back pain intermittently while still in service.  The appellant also reported a 2001 fall after service.  The examiner noted that x-rays of the lumbar spine done at that time were negative and that repeat x-rays done in 2004 revealed DDD.  In 2016, spondylosis was noted.  In January 2017, the VA examining physician opined that the appellant's lumbar DDD with spondylosis was less likely than not caused by, or related to, her active military duty.  The examiner stated that this conclusion was supported by the treatment in service for a strain followed by a negative separation examination in April 1992.  The examiner also noted that the appellant has underlying morbid obesity which leads to the increased development of DDD.

Service connection may be granted for a disability resulting from disease or injury incurred in active service and for in-service aggravation of a preexisting injury or disease.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

In addition, service connection may be presumed if various specified conditions are manifested to a compensable degree within a year of a veteran's discharge from service.  38 C.F.R. §§ 1101, 1112; 38 C.F.R. § 3.309.  Arthritis is a listed condition.

The medical evidence of record reflects that the Veteran was diagnosed with minimal degenerative changes of the lumbar spine in November 2004; this was more than 12 years after the Veteran's separation from service in July 1992.  DDD was also first noted in 2004, while the appellant's spondylosis was diagnosed in 2016.  There is no medical evidence of record reflecting a diagnosis of lumbar spine arthritis or DDD or spondylosis within one year of the Veteran's discharge from service.  Nor is there any credible lay evidence or medical evidence of record indicating any ongoing treatment between the Veteran's discharge from service and the complaint of low back pain documented in June 2001; the Veteran denied back pain in January 1999.  As such, the presumption of service connection is not warranted for the Veteran's lumbar spine arthritis or spondylosis as none of those currently diagnosed conditions was shown to have been manifested within a year of the Veteran's separation from service.  See 38 C.F.R. § 3.309.  

Furthermore, neither the Veteran nor her representative has submitted a medical opinion specifically linking the Veteran's arthritis or DDD or spondylosis or any other disorder of the low back to any incident of service, including the lumbar strain of April 1991.  None of the VA or private medical treatment records in evidence shows any connection between the claimed conditions and any incident of service, including the April 1991 lumbar strain.  On the other hand, the January 2017 VA medical examiner opinion states that the Veteran's lumbar spine pathology is not etiologically related to service on a direct basis.

Under 38 C.F.R. § 3.310(a), service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  The Veteran is service-connected for posttraumatic stress disorder, for hives and for headaches.  However, there is no indication in the evidence of record that there is any etiological association between any one of these three disabilities and the appellant's low back pathology.  Furthermore, neither the appellant nor her representative has contended that service connection for the Veteran's various lumbar spine disorders is warranted under the theory of secondary service connection.  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to an appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  Equal weight is not necessarily accorded to each piece of evidence contained in the record; every item of evidence does not necessarily have the same probative value.

Lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  For example, pain is the sort of condition that is observable by a lay person.  See also Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may comment on lay-observable symptoms).

The Board has considered the Veteran's statements and those of the Veteran's representative about the etiology of the lumbar spine pathology.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, supra. 

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

In this case, musculoskeletal conditions such as arthritis, spondylosis and DDD are not the type of disorders as to which a lay person can provide competent evidence on questions of etiology or diagnosis, especially since radiologic findings are necessary for a diagnosis of arthritis (degenerative joint disease), spondylosis and DDD; such testing requires specialized equipment and training and is therefore not susceptible to lay opinions.  See Robinson v. Shinseki, 557 F.3d 1355 (2009).  Thus, while the Veteran is competent to say that she had a low back injury and pain in service, the Veteran does not have the expertise to state that there is a relationship between that injury or pain and any current low back disorder; a medical opinion would be required.  See Davidson, supra.  Therefore, the Board cannot give decisive probative weight to the opinions of the Veteran or her representative about the origins of the current lumbar spine pathology because they are not qualified to offer such opinions.

The Board has scrutinized the record with a view towards ascertaining whether there is any basis (e.g., direct, presumptive or secondary) to indicate that the claimed disorders of the lumbar spine were incurred by any incident of military service, including the April 1991 lumbar strain, but it has gleaned no such supporting evidence or suggestion thereof.  Schroeder v. West, 212 F.3d 1265 (Fed. Cir 2000); Combee, 34 F.3d at 1043 (both for the general proposition that in claims involving presumptive service connection, the Board must also examine the evidence of record to ascertain if there is any other basis upon which to develop or grant the claim, including direct service connection).  See Bingham v. Principi, 421 F.3d 1346 (Fed. Cir. 2005); Roebuck v. Nicholson, 20 Vet. App. 307, 312-313 (2006).  

For the foregoing reasons, the preponderance of the evidence is against the claim of entitlement to service connection for a low back disorder, to include arthritis, DDD and spondylosis.  The benefit-of-the-doubt doctrine is therefore not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).  Thus, the Board finds that the Veteran's claim for service connection for a lumbar spine disorder, including arthritis, DDD and spondylosis, must be denied.  

B.  Special Monthly Pension (SMP)

Pursuant to 38 U.S.C.A. § 1521(a), improved (nonservice-connected) pension is a benefit payable by VA to a veteran of a period of war who is permanently and totally disabled from nonservice-connected disability not the result of the veteran's willful misconduct.  Basic entitlement to improved pension exists if, among other things, a veteran's income is not in excess of the applicable maximum allowable pension rate specified in 38 C.F.R. § 3.23, as changed periodically and reported in the Federal Register.  See 38 U.S.C.A. § 1521; 38 C.F.R. § 3.3 (a)(3).  The maximum annual pension rate (MAPR) is periodically increased from year to year.  38 C.F.R. § 3.23(a).  The MAPR is published in Appendix B of VA Manual M21-1 and is given the same force and effect as if published in VA regulations.  38 C.F.R. §§ 3.21, 3.23.  A different and higher MAPR is provided for a veteran with housebound status and the highest MAPR is provided for a veteran who requires regular aid and attendance.  

The maximum rates for improved pension shall be reduced by the amount of the countable annual income of the veteran.  38 U.S.C.A. § 1521; 38 C.F.R. § 3.23(b).  In determining countable annual income for improved pension purposes, all payments of any kind or from any source (including salary, retirement or annuity payments, or similar income, which has been waived) shall be included except for listed exclusions.  See 38 U.S.C.A. § 1503(a); see also 38 C.F.R. §§ 3.260, 3.261, 3.262, 3.271(a), 3.272.  Social Security Administration (SSA) income is not specifically excluded under 38 C.F.R. § 3.272.  Such income is therefore included as countable income.  The same hold true for VA disability benefits.

Review of the evidence of record reveals that the appellant has been in receipt of SSA disability benefits since September 2006.  In August 2008, those SSA benefits amounted to $13,236 per year.  

In addition, she was in receipt of a 70 percent disability rating for a service-connected psychiatric disability, also effective from October 2006.  In October 2008, a 70 percent rating yielded a payment of $1,099 per month or $13,388 per year.  The Veteran has continued to receive VA compensation benefits at 70 percent or more and these benefits are considered income for pension purposes.  Thus, throughout the appeal period, the appellant's yearly income has been $26,624 or more. 

The appellant submitted a claim for SMP in August 2008.  As of December 1, 2007, the MAPR for a veteran requiring aid and attendance with no dependents was $18,654.  In 2009 and 2010, the applicable MAPR was $19,736.  As of December 1, 2011, the MAPR for a veteran requiring aid and attendance with no dependents was $20,447.  As of December 1, 2012, the applicable MAPR was $20,795.  As of December 1, 2013, the MAPR for 2013 for a veteran requiring aid and attendance with no dependents was $21,107.  In 2015, the appropriate MAPR was $21,466.  See VA Manual M21-1, Part I, Appendix B; 38 U.S.C.A. § 1521; 38 C.F.R. § 3.23.  The Board again notes that the MAPR for the housebound rate is less than that for the aid and attendance rate.

Thus, throughout the appeal period, the appellant's income has exceeded the MAPR by more than $6,000 per year.  The appellant has not reported any medical deductions other than the Medicare deduction.  The Medicare deduction was approximately $100 per year for the years in question.  Therefore, the medical deduction for the appellant does not bring down the yearly income to anywhere close to the MAPR for a veteran requiring aid and attendance with no dependents at any point during the appeal period.  

Based on the calculations performed above regarding the Veteran's income and expenses, it is clear that her countable income was in excess of the MAPR for SMP based on the need for regular aid and attendance throughout the appeal period.  Pursuant to the governing legal authority, the Veteran did not meet the basic income eligibility requirement to establish entitlement to payment of SMP - whether at the housebound rate or at the aid and attendance rate.  Where, as here, the law and not the evidence is dispositive and the appeal must be denied as without legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 


ORDER

Entitlement to service connection for a lumbar disorder, including arthritis, spondylosis and DDD, is denied.

Entitlement to SMP based on the need for regular aid and attendance is denied and entitlement to SMP based on housebound status is also denied. 



REMAND

The appellant's application for benefits listed her claim as one for chronic bronchitis and sinusitis plus headaches.  She has described symptoms of nasal congestion, sinus tenderness, headaches, productive cough, and shortness of breath.  (The Board notes that the appellant is currently service-connected for headaches that are residual to a head injury.)  Review of the medical evidence of record reveals diagnoses of acute recurrent bronchitis, asthma, chronic obstructive pulmonary disease (COPD), acute recurrent sinusitis and allergic rhinitis.  

The appellant was afforded VA medical examinations in November 2016.  However, the examining physician did not address all the respiratory diagnoses found in the evidence of record.  In particular, the examining physician did not address the appellant's currently diagnosed asthma and COPD.  Once VA provides an examination in a service connection claim, the examination must be adequate or VA must notify the veteran why an adequate examination will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  "Without a medical opinion that clearly addresses the relevant facts and medical science, the Board is left to rely on its own lay opinion, which it is forbidden from doing."  Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).  In Barr, 21 Vet. App. at 311, the Court found that a medical examination was inadequate because the examiner did not provide an etiological opinion and did not review prior medical records.  It is incumbent upon the adjudicator to return an examination report as inadequate if it does not contain sufficient detail.  38 C.F.R. § 4.2.  Therefore, a remand is necessary in order to obtain an adequate medical opinion as to the nature and etiology of all respiratory pathology present during the appeal period.

Accordingly, to ensure that VA has met its duty to assist in developing the facts pertinent to the claim on appeal and to afford full procedural due process, the case is REMANDED for the following:

1.  Obtain an addendum opinion to the November 2016 VA respiratory examination report.  In regard to the diagnoses of COPD and asthma noted in the Veteran's treatment records, is it at least as likely as not (i.e., to at least a 50-50 degree of probability) that COPD or asthma is related to any incident of military service, including the Veteran's in-service complaints of, and treatment for, upper respiratory infections, congestion, coughing and/or possible allergies.  Please state the reasons for such an opinion.  

2.  If the benefit sought on appeal remains denied, provide the Veteran and her representative a Supplemental Statement of the Case (SSOC), containing notice of all relevant actions taken on the claim for service connection.  Appropriate time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


